Name: 2002/55/EC: Council Decision of 21 January 2002 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of South Africa on trade in wine
 Type: Decision
 Subject Matter: trade;  beverages and sugar;  tariff policy;  European construction;  Africa
 Date Published: 2002-01-30

 Avis juridique important|32002D00552002/55/EC: Council Decision of 21 January 2002 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of South Africa on trade in wine Official Journal L 028 , 30/01/2002 P. 0133 - 0133Council Decisionof 21 January 2002on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of South Africa on trade in wine(2002/55/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal of the Commission,Whereas:(1) The Council decided by Decision 1999/753/EC(1) that the Agreement on Trade, Development and Cooperation between the European Community and its Member States, of the one part, and the Republic of South Africa, of the other part(2), hereinafter referred to as "the TDC Agreement", would enter into force provisionally on 1 January 2000.(2) Annex X to the TDC Agreement contains an Exchange of Letters between the European Community and the Republic of South Africa, which provides for an annual duty-free tariff quota of 32 million litres of South African wine imported in bottles. This tariff quota is included in list 6 of Annex IV to the TDC Agreement.(3) The Commission, on behalf of the Community, has negotiated with the Republic of South Africa an Agreement on trade in wine.(4) The conclusions of these negotiations call for an adjustment of the tariff quota mentioned in the TDC Agreement.(5) The Agreement in the form of an Exchange of Letters should therefore be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of South Africa on trade in wine is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community.Done at Brussels, 21 January 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ L 311, 4.12.1999, p. 1.(2) OJ L 311, 4.12.1999, p. 3.